DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Responsive to the communication dated 6/29/2021
Claims 1, 6, 9, and 13 are independent. 
Claims 20 – 22 are newly presented.
Claim 19 is cancelled.
Claims 1 – 18 and 20 - 22 are presented for examination.

Priority
ADS dated 2/18/2021 claims domestic benefit of 17/094388 dated 11/10/2020 and 62/945650 dated 12/9/2019.

Response to Arguments
Double Patenting
The Applicant’s arguments have been considered. They are persuasive. The rejection is withdrawn.
Claim Rejections - 35 USC § 103
The Applicant’s arguments have been considered. They are persuasive. The rejection under 35 USC 103 is withdrawn.
End Response to Arguments





Allowable Subject Matter
Claims 1 – 18, 20 – 22 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance

Claims 1, 6, 9
While the art of record teaches the limitations of the claim as outlined in the Office action dated 4/13/2021 none of these references taken either alone or in combination with the prior art of record disclose “… wherein the central database is configured to deliver simulated values computed during the simulation by one server to a second server to allow the second server to compute other simulated values for determining the state of the simulated world…” because the art of record teaches a peer-to-peer network in combination with the remaining elements and features of the claimed invention. It is for these reasons that the Applicant’s invention defines over the prior art or record.

Claim 13
While the art of record teaches the limitations of the claim as outlined in the Office action dated 4/13/2021 none of these references taken either alone or in combination with the prior art of record disclose “… wherein the inverse interest list is pre-calculated” in combination with the remaining elements and features of the claimed invention. It is for these reasons that the Applicant’s invention defines over the prior art or record.

NOTE: The prior art of record does not teach a pre-calculated interest list determined a-priori. Lee_2000 and Lewis_2019 both teach to add and remove entities from the interest list and do not teach a static one.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN S COOK whose telephone number is (571)272-4276.  The examiner can normally be reached on 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini S. Shah can be reached on 571-272-2279.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/BRIAN S COOK/Primary Examiner, Art Unit 2127